                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF TENNESSEE
                                                                                                             FEB 1 6 2021
Ko.t--€., Fov-me v-                                                                               ~ Clerk, U     s '1~· vv,..
                      Plainriff,                                                                  '-7~fJ~·-,
                                                                                                        . .ubtih~rt
                                                                                                      -v _   ~           nnessee
  v.                                                                      Case No.    I : Z. I-   c                 nooga

            Chctttanoo~o; -tt o----f.
                      Defendant.


                                  MOTION FOR ADMISSION PRO HAC VICE

          The undersigned, counsel for

  moves for admission to appear in this action pro hac vice.

          Pursuant to E.D. Tenn. LR. 83.S(b)(l). FILING FEE= $90.00


         •           I am a member in good standing of the highest court of the following state,
                     territory or the District of Columbia (list ALL states):



         •           AND I am a member in good standing of another U.S. District Court. A
                     certificate of good standing from the DISTRICT court is attached. ).




          Pursuant to E.D. Tenn. LR. 83.5(6)(2). NO FILING FEE REQUIRED.

          G:2J'/    An application for my admission to practice in this Court is currently pending.



          I declare under penalty of perjury that the foregoing is true and correct.

          Date:    2-./1 u,/.i,..f

                                                    (Signature-hand signed)
 Name:     Ed,~            Loc,::p•""      Do. vi c;
 Firm: n:,.v·,5    .,c..   tl oc;."$J    p. C   ·
 Address: 8Z50                          wood St,




                   Once your motion is granted, you must register as an E-Filer with this Court. For
                                        instructions visit the Court's website.


 Case 1:21-cv-00022-CEA-SKL Document 8 Filed 02/17/21 Page 1 of 1 PageID #: 41
